Filed 3/26/21 P. v. Cavasso CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Modoc)
                                                            ----




THE PEOPLE,                                                                                  C083931

                   Plaintiff and Respondent,                                       (Super. Ct. No. F15461)

         v.

BRIAN ENRI CAVASSO,

                   Defendant and Appellant.




                                          SUMMARY OF THE APPEAL
         A jury found defendant Brian Enri Cavasso guilty of selling crystal
methamphetamine and furnishing marijuana to an informant. On appeal, defendant raises
numerous claims challenging his conviction and the trial court’s denial of his motion for
a new trial.



                                                             1
       Defendant argues: (1) his conviction for the sale of methamphetamines was not
supported by sufficient evidence, because the People did not have the substance he sold
to the informant tested at a crime laboratory; (2) an expert who testified for the People
improperly relied on case-specific and testimonial hearsay evidence; (3) the Modoc
County District Attorney, who prosecuted this case, had a conflict of interest and should
not have been able to participate because, before he was elected DA, he had represented
the key informant in this trial; (4) the People committed a Brady error (Brady v.
Maryland (1963) 373 U.S. 83 [10 L.Ed.2d 215] (Brady)) because the prosecution failed
to tell the defense about a possible percipient witness to the transaction who had a record
of selling methamphetamine; (5) he was denied a fair trial because the District Attorney
committed prosecutorial misconduct; (6) the trial court abused its discretion when it did
not grant his motion for new trial on the grounds that after the trial the informant asked
the District Attorney to dismiss a case against his girlfriend; (7) he was denied effective
assistance of counsel the trial court should have granted his request for a new trial; and
(8) the cumulative impact of the other alleged errors denied him a fair trial.

       None of defendant’s arguments have merit. We affirm the trial court’s judgment
and its ruling on the motion for a new trial.

                          FACTS AND PROCEDURAL HISTORY

       The Informant

       A.J. Pfeiffer has been addicted to methamphetamine since he was about 16 years
old. He had also sold methamphetamine. In September 2014, Pfeiffer was on probation.
Sergeant Michael Main and others conducted a search of Pfeiffer’s residence and found a
glass methamphetamine smoking pipe. Main permitted Pfeiffer to “work off” the
violation and stay out of jail. Pursuant to their agreement, Pfeiffer would perform one or
more controlled drug buys for Main.



                                                2
         Events of January 28, 2015

         In the early afternoon on January 28, 2015, Pfeiffer bought what he believed to be
crystal methamphetamine from defendant. He took it home and hid it in his yard to use
later.
         That evening, Pfeiffer got in touch with Main about performing a controlled buy.
Main then talked to then Deputy Sheriff William Dowdy.
         At about 9:30 p.m., Main, Dowdy, and Pfeiffer met at an undisclosed location.
Main searched Pfeiffer to be certain he did not have any controlled substance or money
on him. Dowdy searched Pfeiffer’s pickup truck. Neither Main nor Dowdy found drugs
or money. Dowdy gave Pfeiffer a tape recorder, and marked money. Pfeiffer said he was
going to try to buy methamphetamine from defendant. Pfeiffer did not tell Main or
Dowdy that he had purchased methamphetamine from defendant earlier in the day.
         Pfeiffer, followed by Main in a marked car and Dowdy in an unmarked vehicle,
drove his truck to defendant’s residence, but defendant was not home. Pfeiffer called
defendant, and defendant told Pfeiffer to meet him at an auto shop. On the second page
of the 16-page transcription of the audio recording from that night, one person asks
another, “[y]ou want me to come by the shop?” And another person answers, “[y]eah.”
         After he left the first stop, Pfeiffer drove to a residence with a detached shop
where he got out of his truck and went into the shop.
         Pfeiffer said defendant met him at the door of the shop, with the door already
open. On the audio recording, much of the dialogue that first occurred at the shop is
unintelligible. Pfeiffer claims he spoke with defendant about methamphetamine. There
were other people in the shop. Pfeiffer testified he did not know who they were, and that
the conversation about the methamphetamine was kind of “hush-hush.” Pfeiffer testified
he and defendant were standing in front of a flatbed truck when they made their
transaction, and the other two people were squatted on the ground behind the truck. He



                                                3
did not believe the other two men could see what he and defendant were doing. Pfeiffer
testified that he paid defendant money that he owed him from the purchase he made
earlier in the day and an additional amount for a new bindle of methamphetamine. On
the audio, one person said to another, “[n]ow we’re talkin,’ this is my forte,” and, shortly
thereafter, “[w]hattya want for it?” Pfeiffer claimed defendant also gave him some
marijuana he had not asked for.
       Beginning on the fourth page of the transcript taken from the recording Pfeiffer
made during the transaction, which appears to reflect when a second conversation in the
shop occurred, the transcription suggests the dialogue is a little, but not much, clearer
than what was recorded of the first conversation. There is what appears to be an
introduction of Pfeiffer and the two other men: “Marshall, Jeff, AJ.” Then the various
men chat about why they might recognize each other, and something that needs to be
“beat” or possibly “hit [on] both sides” and a “receiver.”
       Pfeiffer left, and Pfeiffer, Main, and Dowdy returned to the undisclosed location.
Pfeiffer gave the officers the tape recorder, the bindle of what he believed was crystal
methamphetamine--at trial, Pfeiffer indicated that a bindle is a convenient way to
package methamphetamine--and the marijuana. Main searched Pfeiffer’s person and
truck and found nothing. When discussing what happened inside the shop, Dowdy and
Pfeiffer had the following exchange regarding the other people:
       “Q [Dowdy]: And who was there?
       “A [Pfeiffer]: There [sic] names are on there-I can’t.
       “...
       “Q: What did one guy look like?
       “A: There’s an older guy with a bald head and then a younger kid.
       “Q: What’s the younger kid look like?
       “A: Uh, bald head, little taller than me, stocky. There [sic] in there tryin’ to tear
apart a fuckin’ trailer (unintelligible).

                                              4
       “Q: (Unintelligible) White?
       “A: White, they’re all White.
       “Q: Okay. The old guy, he kinda limp?
       “A: Yeah.
       “...
       “Q: You got any--you notice anything about his head?
       “A: A scar.
       “Q: Okay. And what about the other guy?
       “A: Young kid.
       “Q: And his name is on there?
       “A: He was in jail with me--yeah.
       “Q: Okay.”
       Pfeiffer left the meeting and later used the methamphetamine he had purchased
from defendant earlier in the day. It made him high.
       Dowdy determined the bindle Pfeiffer gave him contained approximately one-half
gram of substance. Dowdy tested a portion of the substance using a NARK II test kit.
The test came back positive for methamphetamine. The People did not obtain additional
test results from a crime laboratory.

       Complaint and Preliminary Hearing

       In June 2015, Dowdy completed his investigative report regarding the sale of
methamphetamine. In December 2015, the People filed a complaint, later deemed an
information, alleging two counts. Count one charged defendant with the felony sale of
methamphetamine, in violation of Health and Safety Code section 11379, subdivision (a).
Count one also set forth a special further allegation that, pursuant to Penal Code section
1170.74 the methamphetamine was in crystalline form. (Statutory section references that
follow are found in the Penal Code unless otherwise stated.)


                                             5
        At the preliminary hearing in April 2016, Dowdy said that Pfeiffer had informed
him that there were others besides himself and defendant present when he purchased
methamphetamine from defendant. However, Dowdy’s report did not include the names
of the other people who were present because “it was [Dowdy’s] recollection that
[Pfeiffer] didn’t know these individuals . . . enough to provide [him] with specifically
who they were.” When asked at the preliminary hearing if he knew who the other people
present were, Dowdy responded, “I don’t. I don’t. No.”
        Though at the preliminary hearing defense counsel referred to the audio recording
from the transaction as muffled, he also said in questioning that one could tell “from the
sounds of this audio,” that Pfeiffer is a “fairly foulmouthed guy.”

        The Trial

        Trial began on May 11, 2016. Main, Pfeiffer, and Dowdy testified as witnesses to
the events on January 28, 2015. In addition to serving as a witness to some of the events
of January 28, 2015, Dowdy testified as an expert for the People on the investigation and
identification of methamphetamine and marijuana. The defense did not object to his
expertise in the investigation of methamphetamine and marijuana, but it had a continuing
objection to Dowdy testifying on the results of the NARK II test kit and to introducing
the results of that test at trial.
        Because when and how certain statements made by Dowdy and Pfeiffer regarding
the NARK II test, the identity of the people in the shop during the transaction, and
possible leverage the People had to compel Pfeiffer’s testimony are relevant to multiple
arguments raised in this appeal, we provide more specific detail regarding their testimony
on those subjects here.

        Direct of Pfeiffer

        On direct examination, Pfeiffer testified that when the pipe was found in his home,
he was on probation for the crimes of selling methamphetamine and second degree


                                             6
burglary. At the People’s prompting, he testified that Modoc County District Attorney
Jordan Funk (DA Funk), who served as the prosecutor at trial, had served as his counsel
on that case, he had pleaded guilty to possession of methamphetamine with intent to sell
and second degree burglary, and he was sentenced to a year in county jail and placed on
probation. On the day he testified, Pfeiffer was serving a prison sentence that was set to
end in two days. That prison sentence was due to a probation violation.
       The People elicited testimony from Pfeiffer that a “snitch” is “somebody who tells
on someone,” being labeled a snitch if you are in and out of the justice system is not a
good thing, and in the drug culture you never want to be labeled as a snitch.
       The People asked Pfeiffer if anyone offered him any benefit or if he was aware of
any benefit to himself for testifying, and he said no. The People asked if anyone offered
him anything in exchange for his testimony in the case, and he said no. When asked why
he was willing to testify in a manner that might get him labeled as a snitch, defendant
responded, “I’ve been in and out of the system since I was, like, 16, 17, and 18 years old.
Prison twice. County jail most of my young adult life. And I’m tired of it. Trying to
turn it around.” He had two children he had not seen in over a year.

       Cross Examination of Pfeiffer

       On cross examination, Pfeiffer indicated he had been satisfied with DA Funk’s
services as his counsel in 2012. Pfeiffer admitted that he has a number of felony
convictions. Pfeiffer admitted that he has lied to law enforcement about his actions in the
past. He admitted that on the Monday before the trial DA Funk and Dowdy went to the
jail and visited with him, and they discussed that he would be testifying in this case.

       Redirect of Pfeiffer

       On redirect, the People further explored Pfeiffer’s meetings with DA Funk and
Dowdy regarding the case. Pfeiffer admitted DA Funk had gone to see him twice.
Dowdy was at the first meeting. Just before Pfeiffer testified, when he was in a holding


                                              7
cell, DA Funk met with Pfeiffer and told him to “[b]e honest, [and] not lie.” DA Funk
told Pfeiffer to be honest and tell the truth more than once. DA Funk told him to be as
accurate as he could be.

       Direct Examination of Dowdy

       Dowdy was the last witness the People called. To qualify Dowdy as an expert, the
People asked him questions about his experience and training as a peace officer. At the
time of trial he was the Undersheriff of Modoc County. He had been a peace officer for
approximately 15 years. He was a task force commander on the Modoc County
Interagency Narcotics Task Force from 2010 to about the end of 2013, when it was
disbanded. He has received special training in the investigation of cases involving illegal
drugs. In 2005 he received training when he was assigned a dog that was trained
specifically to sniff out illegal drugs. He attended a clandestine lab class in 2005, which
was two weeks long, and was about the manufacturing of methamphetamine and how to
eradicate super labs. As part of that course, he was shown the methamphetamine
manufacturing process. At some point, he went with a group of other attendees to a lab,
where they assisted in manufacturing methamphetamine, and he got to play a minimal
part by adding a component to the chemicals. He attended another 80-hour course in
2010, where he learned about undercover operations, handling informants, and packaging
various types of drugs, including marijuana and methamphetamine. He has testified in
court more than 50 times. He has testified as an expert on whether a quantity of
marijuana or methamphetamine is usable. Prior to this case, he had not testified as an
expert on the use of the NARK II presumptive test, but he has testified about the results
of a NARK II presumptive test.
       Dowdy further described his experience with the NARK II testing kit, a test used
by peace officers to presumptively identify illegal drugs. He described a NARK II test
kit as a small test kit, where you take a small amount of a substance you believe to be an


                                             8
illegal drug and put it in the appropriate kit. The kits contain chemicals that when mixed
with a specific drug will give a specific color reaction, and that helps you determine if the
substance is what you believe it to be. He has run presumptive methamphetamine tests
using NARK II kits hundreds of times during his career.
       The People had Dowdy open a NARK II test kit and explain how to use it when he
testified. He indicated you take a stick provided with the test and use that to put some of
the substance at issue into a container. You close the container then break three ampules
containing chemicals into the container. If the sample and chemicals in the ampules mix
together and you get a dark blue color, that tells you the substance you put in the kit is
methamphetamine. There have been some instances where he has tested a substance he
thought was methamphetamine, and the NARK II test indicated it was not. He is very
confident that with the NARK II test he can tell the difference between a substance that
contains methamphetamine and one that looks like it contains methamphetamine but does
not.
       After testing and logging evidence that is a suspected drug, Dowdy often waits for
a district attorney to request he send it to a crime lab for further testing. Sometimes they
wind up sending the substance to a crime lab and sometimes they do not. Dowdy has
never sent a substance for which he obtained a positive presumptive test for
methamphetamine to a crime lab and received a result back from the lab saying it was not
methamphetamine. He believes he has sent methamphetamine to a lab when he has
already performed a presumptive test more than 50 times.
       With respect to the bindle Pfeiffer gave Dowdy on January 28, 2015, Dowdy
performed a presumptive test on it, and he was very confident that it contained
methamphetamine.
       Dowdy brought the bindle Pfeiffer gave him to court, opened it, looked at it, and
stated it was crystal methamphetamine.



                                              9
       The People asked Dowdy to assume the following facts: “Pfeiffer bought from
Brain Cavasso earlier in the day on January 28th, a substance the he believed was
methamphetamine; that he stashed that substance in his yard; used it later that night and
got high.
       “[F]urther assume that then in the evening of January 28th, Mr. Pfeiffer gave to
you the bindle that’s been identified as People’s 8C [and] claimed that it came from
Mr. Cavasso. Assume further that you tested that methamphetamine with a NARK II
presumptive test; furthermore, that you looked at it, physically examined it, and that you
got a color result that showed that that substance in 8C tested positive for
methamphetamine. [¶] Do you have an opinion as to whether or not those crystals in that
bindle are methamphetamine or contain methamphetamine?”
       After a discussion regarding an objection to the question made by the defense, the
court directed Dowdy that he could “answer the question,” and asked, “[d]o you recall the
question?” Dowdy responded, “I believe if I believe that that was methamphetamine; is
that correct?” And the People added, “[a]nd does your opinion that this is
methamphetamine, does it also include your experience with the fact that you’ve never
had a presumptive NARK II methamphetamine result, presumptive positive, does your
opinion include the fact that you’ve never had a presumptive positive contradicted by
laboratory testing?” To which Dowdy responded, “[t]hat’s true.”
       During Dowdy’s testimony describing the events of January 28, 2015, the People
played the audio recording. Dowdy recognized his voice, Main’s, and Pfeiffer’s. He
could not identify other voices on the recording.
       When the People got to the portion of the recording where Dowdy was asking
Pfeiffer about who was present in the shop during the methamphetamine purchase, the
following exchange occurred:
       “Q (By [DA] FUNK)             . . . . [¶] The old guy, you’re asking about a limp and
a scar, do you know who that described?

                                             10
       “A I was leading to a particular person at the time.
       “Q Are you able to disclose who you thought that might be?
       “A I believed it was Jeff Larsen.
       “Q Let me ask, is Jeff Larsen someone that – [¶] . . . [¶]
       “MR. KYLLO: Objection, relevance at this point. We haven’t been provided any
discovery about this.
       “THE COURT: Why do we care about people who were there who are not in--
apparently allegedly involved in the transaction?
       “MR. FUNK: You never know what a jury is going to find important. I thought it
curious that Deputy Dowdy-- . . . Undersheriff Dowdy might know who one of the parties
were. I wanted to ask him who that person was, whether that person was involved in
methamphetamine sales, that sort of thing. If the Court deems it not relevant, I won’t
inquire.
       “THE COURT: I think it’s not relevant, I think it unduly takes up time on
irrelevant matters.
       “And it’s speculative because we don’t know, at least I haven’t heard that there
has been any verification of who was there. . . . Mr. Pfeiffer testified that no one else was
involved who was there, or knew even what was going on, he thought, according to what
was there. And so I’m not particularly interested in dragging the name of another person,
who may not have been involved in any illegal transactions, into the case.
       “MR. FUNK: Okay.”
       Defense counsel said nothing further on the matter and did not make a request to
suspend the trial to allow him to investigate Larsen’s possible presence at the transaction
and what he might have observed.
       The People asked Dowdy if he had “any kind of leverage over Mr. Pfeiffer, if he
did not want to come in and tell the truth” at trial. Dowdy responded, “[n]one
whatsoever, I have--we have no pending cases.”

                                             11
       Cross Examination of Dowdy

       On cross-examination, Dowdy admitted he does not work for the company that
prepares the NARK II test kits and he is not a chemist. He acknowledged he has to
follow instructions to do the test “until you understand how to do it.” Defense counsel
then marked Defense Exhibit A, which appears to be a flyer or instructions included with
the NARK II test kits, and was later entered into evidence. He also referenced a NARK
II test kit that had been admitted earlier. The following exchange occurred:
       “Q [by the defense] So the item of evidence states, ‘Caution. Read instructions
before using;’ is that right? And I’m assuming you’ve done that.
       “A Oh, yeah, I’ve read the instructions in the past.
       “Q And the instructions include a caveat about the use and the limits of a test like
this, correct?
       “A Okay.
       “Q Does the instruction on the NARK II include a warning that presumptive
identification --
       “MR. FUNK [the People]: Objection, hearsay.
       “THE COURT: Sustained.” The defense then presented a highlighted copy of the
exhibit to the defendant, and asked Dowdy to read it. The People then withdrew the
objection, because “Undersheriff Dowdy has been qualified as an expert, and an expert
can rely on hearsay to form his opinion --,” to which the court responded, “[t]hat’s a good
point.” The defense then clarified that the instructions had a portion that described three
steps one would take to perform the test. The defense asked Dowdy to read a highlighted
portion of the document to the jury. Dowdy read, “ ‘[p]resumptive identification is
generally recognized within our legal system as a component of probable cause.
       “ ‘There’s no drug identification system presently in use which completely
eliminates the occurrence of false positives and false negatives.



                                             12
       “ ‘A forensic laboratory is required to solidify and quantify and . . . identify an
unknown substance.’ ”
       Defense counsel then asked Dowdy if he felt the highlighted language was a fair
statement, to which Dowdy responded, “I think it’s a fair statement. Ultimately you
would send the substance to a lab to get a final determination.”
       Defense counsel then asked Dowdy to demonstrate to the jury how the test kit
would be used. Dowdy described putting the substance in a test container, then breaking
three attached ampules into the container one-by-one, and agitating the mixture after each
addition. He indicated the result of the demonstration of the kit’s operation at trial was a
“reddish-purple color,” which is “not methamphetamine.” In contrast, he stated, if
methamphetamine had been present, it would have turned “a very dark, dark, blue purple
color.” He indicated, “[i]f you can see on the bottom here, the color I’m looking for is
this dark, deep blue-purple color. If I don’t get that deep blue-purple color, it’s my belief
the substance inside that vial is not methamphetamine.” He indicated that he has had to
explain to some agents that the purple-red color is not a positive result for
methamphetamine; it needs to be “dark, dark, blue-purple.”
       Dowdy admitted he had never testified in front of a jury and tried to use a
presumptive test to prove what the drug was. He stated generally they would send the
substance to a Department of Justice lab, photograph the presumptive test, and then
dispose of the presumptive test. Then, he admitted, a criminalist who can explain the
science behind their testing would testify at trial. He acknowledged that the science
behind the test was not part of his expertise.

       Redirect of Dowdy

       On redirect, Dowdy testified that the warning on the NARK II kit “absolutely [did]
not” change his conclusion that the substance in the case was, in fact, methamphetamine.




                                             13
       Defense’s Motion to Dismiss

       After the People rested their case, the defense made a motion for acquittal on
count one under section 1118.1. The defense argued “there hasn’t been sufficient
evidence presented of the nature of the substance.” The defense noted, “I don’t believe
it’s common for the People to use a presumptive test to try to prove the nature of the
substance. I’ve never seen it done before. . . .¶ . . . . [W]e don’t have a chemist or an
expert in the realm of conducting the test, and . . . explaining the test . . . and the chemical
reaction that’s going on when the ampules are broken. ¶ So I don’t think the Court
should rely on it.” The defense also observed that “the instructions” on the test
“themselves provide that warning, that this test is a probable cause test. You could use it
to get a search warrant, you could use it to prove the nature of the substance at a
prelim[inary hearing]. But because of the fact that false positives and false negatives
cannot be excluded as a possibility, that’s not proof beyond a reasonable doubt in our
opinion.” The defense also characterized Pfeiffer’s testimony as “incredible,”
inconsistent, and, “not corroborated” and argued, as a result, there was a lack of proof as
to who actually supplied Pfeiffer with the alleged methamphetamine. The People
opposed the motion, taking the position that “we have massive evidence in this case that
the substance is methamphetamine. And it was provided by the defendant.”
       The trial court did express some concern about the lack of a confirmatory lab test,
but ultimately denied the motion, and the parties made their closing arguments. We will
provide details about the closing arguments as needed in the discussion below.

       Guilty Verdict

       The jury found defendant guilty on both counts and found true the special
allegation to count one.

       Defendant’s Motion for a New Trial

       Defendant filed a written motion for a new trial on July 8, 2016.


                                              14
       On August 24, 2016, the trial court granted an ex parte request for funds to pay for
investigative services made on the grounds that a percipient witness had come forward.
On September 2, 2016, the defense filed a supplemental affidavit in support of the motion
for new trial, in which Jeffrey Larsen averred that he had been in the shop when Pfeiffer
came by, he did not observe any cash or drugs change hands between Pfeiffer and
defendant, and if such an exchange had occurred he would have seen it.
       The hearing on the motion for a new trial and sentencing was held on January 10,
2017. Four of defendant’s theories as to why the motion for a new trial should have been
granted are at issue here. First, defendant argued that the identity of Jeff Larsen at trial
by Dowdy, and Larsen’s criminal record for dealing methamphetamine was newly
discovered evidence, or at least evidence that ought to have been disclosed pursuant to
Brady. Second, he argued evidence that Pfeiffer called DA Funk and asked him to get
some charges against his girlfriend dismissed about a month after trial was new evidence
that went to Pfeiffer’s credibility as a witness, and served as the basis for a new trial.
Third, he argued that the use of the presumptive testing was improper and insufficient.
Finally, he argued that in a statement made in closing argument, the People inverted the
burden of proof. The trial court addressed the first three arguments, but not the fourth.
We expand on the details regarding the three issues the court discussed here.

       The Larsen and Brady Issue

       Defendant testified at the hearing on the motion for new trial regarding Larsen’s
presence. He testified he first recalled that Larsen was at the shop on the night of the
incident after he heard the audio recording during the trial. He said he had not had a
chance to hear the recording prior to trial. The banging on the audio reminded him that
Larsen had been present. He remembered Larsen had been at the shop trying to take a
hitch apart. The hitch had been difficult to remove from its receiver, resulting in
pounding on it.


                                              15
       Defendant testified he was first made aware in December 2015 that criminal
charges were filed against him based on the alleged events in January 2015. He stated
that, during the year between the alleged transaction and when he learned about the
charges, he had been on pain medications following a third back surgery. He was taking
one form of medication daily for daily pain. He believed this would have impacted his
ability to recall specific dates and times, and the people who came to his shop.
       At the hearing, the defense noted the possible presence of Larsen came out during
Dowdy’s testimony at trial, and Dowdy had not mentioned Larsen when asked about who
was present during the preliminary hearing. The court reviewed the transcript and
clarified that at the preliminary hearing Dowdy did not say that he did not know who was
present on January 28, 2015, but he indicated that Pfeiffer did not tell him who the two
other people in the shop were.
       The court and defense counsel had the following exchange:
       “MR. KYLLO [defense counsel]: We would have not--we could not have known
about Mr. Larsen--I’m saying I didn’t know about Mr. Larsen as a potential witness.
       “THE COURT: Well, you could have.
       “MR. KYLLO: How?
       “THE COURT: If you’d have played the audio tape for your client, and he then
could have, presumably, gone ‘Oh, that was when Jeff Larsen was there,’ because of the
banging, trying to get the receiver disconnected.
       “Mr. KYLLO: And I will get to that, your Honor, because I think that’s the
People’s argument, we should have known.
       “THE COURT: Well, could have. You have to establish diligence in an effort to
acquire evidence for trial. ¶ And I don’t know that it goes to the standard you actually
should have known, but the question is whether you--whether you employed reasonable
diligence to obtain whatever information might have been available had you been
diligent.”

                                            16
       Defense counsel then explained the first copy of the audio file provided to the
defense was unintelligible. Then “within a week of trial” the DA’s office was able to
“produce a disk” where “you could discern what was going on . . . . And that was a
different quality than we had had before. ¶ And Mr. Cavasso, frankly, did not review
that, didn’t have time to review that before we started the trial.” He also noted that on the
Monday before the trial--which started on a Wednesday--the DA had “communicated . . .
that he was going to dismiss the case.” He elaborated that the DA had indicated on
Monday morning that he was going to dismiss the case; but in the afternoon he retracted
that statement and said he was going to try to get a conviction.
       The defense continued, “[s]o the new evidence is Mr. Larsen. And I have supplied
in my filings a declaration from him, which does support in factual innocence of my
client.” He argued, “the fact that we have a percipient witness who can testify that
Brian Cavasso was innocent, and that that person was not readily available to us before
the trial, is new evidence.” The court asked, regarding Larsen’s declaration, “[s]o, you
contend that that comes close to establishing factual innocence because he didn’t see
something happen?” Defense counsel responded, “no. What I’m saying is, it’s new
evidence that the trier of fact didn’t have that they would have had to weigh in the case. ¶
And frankly, Mr. Lars[e]n’s penchant for selling drugs doesn’t--it can cut both ways.
The People can use that to say Brian associates with drug dealers. But, of course, we can
also use that to indicate --to suggest that A.J.’s source for these drugs, if they came from
that shop, was not Mr. Cavasso. ¶ But . . . the trier of fact didn’t get any of that
information because that witness was not named until during the trial.”
       In reaching its decision to not grant a new trial due to the allegedly new Larsen
evidence, the court took into consideration that it is possible that multiple back surgeries
and the “powerful narcotic medications over a period of time” might affect defendant’s
“ability to recall things,” and that, in trying to piece together what happened by the time
defendant was charged he was, “talking about something that was almost a year earlier.”

                                             17
       The court indicated the Larsen issue boiled down to (1) if the Larsen evidence
could have been discovered before trial in the exercise of reasonable diligence; and (2)
whether the information would have had a significant impact had it been discovered. As
to materiality, the court says, “I suppose I think it cuts both ways, but probably cuts more
sharply, unfavorably, to Mr. Cavasso. But I don’t really wish to engage in speculation
about what may or may not have been different had Mr. Larsen been more fully involved
at the trial.” Ultimately, the court’s decision came down to what the defense could have
discovered if it had been reasonably diligent. It said, “I just do not see how I can
conclude that this is material evidence that” could not “have been discovered in the
exercise of reasonable diligence.” The court concluded, “I just do not see this as being
newly discovered material evidence that could not have been discovered in the exercise
of reasonable diligence. ¶ So I’m denying the motion for a new a trial.”

       Pfeiffer’s Request Regarding His Girlfriend’s Case

       Per a stipulation at the hearing on the motion to dismiss, about a month or two
after the jury trial, Pfeiffer called DA Funk and asked him to dismiss two cases against
his girlfriend that were pending at the time of defendant’s trial, and Pfeiffer said
something that indicated he expected that as a quid pro quo for his testimony. The
defense argued this “cuts against the People’s argument during trial that [Pfeiffer] had no
reason to lie. . . . It appears that he was doing that to curry favor for his girlfriend, who
is the mother of his child, I believe.” In responding, the DA stated, “certainly
Mr. Pfeiffer calling me up is some new evidence that he had an expectation, even though
I didn’t do anything to create an expectation in him. I made it clear to him that there
were no, quid pro quos, and that came out very thoroughly at trial.”
       In denying the request for a new trial on these grounds, the court stated, “it kind of
smells smarmy of Mr. Pfeiffer, but I do not see that as evidence newly discovered that
would mean, the issue was--he was cross examined about that issue. ¶ The evidence that


                                              18
I’ve heard is that there was no quid pro quo. And he may be smarmy for trying to get
some after the fact, but I don’t think the fact that he weaseled around and tried to
convince the District Attorney . . . to do something after the fact to help his girlfriend out
is a basis to conclude that there should be a new trial.”

       Drug Testing Issue

       In his motion for a new trial, the defendant again raised the issue that the alleged
methamphetamine was not tested by a crime lab. He attached articles to the motion
regarding the unreliability of using presumptive tests to make convictions.
       In denying the request for a new trial, the trial court indicated it did not see the
issue regarding the form of testing used as evidence at trial as providing a basis for a new
trial, correctly noting the lack of follow-up testing by a lab had come up at trial. The
court stated, “I don’t regard the issue of presumptive testing as providing a basis for a
new trial. It may be a basis for an appeal, as somehow legally deficient or not supportive
of a criminal conviction, but that’s not the basis for a new trial motion.”

       Sentencing

       The trial court sentenced defendant to three years of formal probation with 180
days of electronic monitoring. It also imposed various fines.

                                        DISCUSSION

                                               I
  Substantial Evidence Supported the Finding That the Substance Defendant Provided
                           Pfeiffer Was Methamphetamine

       Defendant argues that because false positives from NARK II test kits cannot be
excluded, and the alleged methamphetamine was never submitted to a crime lab for
further conclusive testing, there was insufficient evidence admitted at trial to support the
jury’s finding that defendant was guilty of selling methamphetamine as contemplated by
Health and Safety Code section 11379, subdivision (a).


                                              19
       A. Standard of Review

       This court’s role in reviewing a challenge to the sufficiency of evidence is limited.
(People v. Smith (2005) 37 Cal.4th 733, 738.) “To assess the evidence’s sufficiency, we
review the whole record to determine whether any rational trier of fact could have found
the essential elements of the crime or special circumstances beyond a reasonable doubt.
[Citation.] The record must disclose substantial evidence to support the verdict—i.e.,
evidence that is reasonable, credible, and of solid value—such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt. [Citation.]” (People v.
Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio).) “The standard of review is the same in
cases in which the People rely mainly on circumstantial evidence.” (People v. Stanley
(1995) 10 Cal.4th 764, 792.) In assessing the evidence, “we must view the evidence in
the light most favorable to the People and must presume in support of the judgment the
existence of every fact the trier could reasonably deduce from the evidence. [Citation.]”
(People v. Ochoa (1993) 6 Cal.4th 1199, 1206.) This is so, because “it is the exclusive
province of the trial judge or jury to determine the credibility of a witness and the truth or
falsity of the facts on which that determination depends.” (Ibid.) As such, “[c]onflicts
and even testimony which is subject to justifiable suspicion do not justify the reversal of
a judgment.” (People v. Maury (2003) 30 Cal.4th 342, 403 (Maury).) And, “[a] reversal
for insufficient evidence ‘is unwarranted unless it appears “that upon no hypothesis
whatever is there sufficient substantial evidence to support” ’ the jury’s verdict. (People
v. Bolin (1998) 18 Cal.4th 297, 331 [956 P.2d 374].)” (Zamudio, supra, 43 Cal.4th at
p. 357.)
       B. Sufficient Evidence Supports the Jury’s Finding That the Substance Was
       Methamphetamine

       The evidence presented at trial was sufficient to support the jury’s finding that the
substance defendant sold Pfeiffer was methamphetamine. Defendant suggests that
because the NARK II test was not error proof, and false-positives are an acknowledged


                                             20
possibility, there was insufficient evidence to support a finding that the substance
defendant sold Pfeiffer was methamphetamine. This argument ignores the totality of the
evidence presented to the jury.
       “[C]hemical analysis is not always required to establish the identity of a controlled
substance. The essential elements of possession of a controlled substance ‘ “may be
established circumstantially.” ’ (See People v. Palaschak (1995) 9 Cal.4th 1236, 1242
[].) Chemical test results are routinely introduced at trial to establish the illegal nature of
a controlled substance, but they are not required. ‘[T]he nature of a substance, like any
other fact in a criminal case, may be proved by circumstantial evidence. [Citations.] It
may be proved, for example, by evidence that the substance was a part of a larger
quantity which was chemically analyzed [citations], by the expert opinion of the arresting
officer [citation], and by the conduct of the defendant indicating consciousness of guilt.’
(People v. Sonleitner (1986) 183 Cal.App.3d 364, 369 [228 Cal. Rptr. 96]; see also
[People v. ]Davis[ (2013)] 57 Cal.4th [353,] 357 [citing cases where expert testimony on
methylenedioxymethamphetamine’s (MDMA) ‘chemical composition’ or its ‘effects on
the user’ were used to establish possession of a controlled substance]; People v. Marinos
(1968) 260 Cal.App.2d 735, 738 [67 Cal. Rptr. 452] [affirming marijuana possession
conviction premised on the arresting officer’s testimony].)” (People v. Mooring (2017)
15 Cal.App.5th 928, 943-944.)
       Here, sufficient evidence supports the jury’s verdict. Undersheriff Dowdy had
vast experience with the test in question and with the investigation of narcotics in
general. He had sent substances he tested positive for methamphetamine using a NARK
II kit to a crime lab more than 50 times, and had never received results back from the lab
indicating the NARK II results had been a false positive. The packaging for the
substance was consistent with packaging used to sell methamphetamine. Pfeiffer
purchased what he believed was methamphetamine from the defendant on a prior
occasion earlier that same day, and the controlled buy was completed, he consumed it and

                                              21
got what he expected: a high from it. The jury could have taken these facts and
reasonably concluded that the substance sold to Pfeiffer was methamphetamine.
       Defendant tries to buttress his argument by stating the admission of the NARK II
test results was somehow illegal or violated his due process rights because the results are
unreliable. These arguments are non-starters. With, respect to his argument that the
admission of the test was in violation of state law, he relies heavily on his position that
consideration of the test violated the Kelly-Frye test, which is articulated in People v.
Kelly (1976) 17 Cal.3d 24. But the Kelly-Frye test applies to “novel method[s] of proof”
that are “new technique[s].” (Kelly, at p. 30.) Here, though it may not have be common
for prosecutors to offer presumptive testing without obtaining further lab results, the
NARK II test itself was not a novel testing method or a new technique, leaving defendant
to try to counter the results of a test where information on its degree of reliability was
unavailable. In fact, to the extent the presumptive test had its weaknesses and flaws,
defense counsel was able to highlight those possible weaknesses by having Dowdy read
instructional warnings to the jury, and to elicit testimony regarding Dowdy’s own lack of
understanding of the chemical processes in the test and how he normally backs up
presumptive results by sending them to a crime lab. For similar reasons, defendant’s
argument that allowing Dowdy to testify about the test results rendered his trial unfair to
the extent that it gave rise to a due process violation is without merit. Defendant had
ample opportunity to challenge the strength of the results.

                                              II

    Dowdy’s Testimony About the Nark II Test Results Was Not Inadmissible Hearsay

       Defendant argues that Dowdy’s statement that the dark blue reaction to the NARK
II test indicated the presence of methamphetamine was inadmissible hearsay, as
contemplated by our Supreme Court in People v. Sanchez (2016) 63 Cal.4th 665
(Sanchez). Defendant’s reasoning is as follows: (1) Sanchez bars experts from reciting


                                              22
case-specific and testimonial out-of-court statements at trial; (2) Undersheriff Dowdy
recited information provided to him in an out-of-court statement made by unidentified
persons who put the information on the NARK II testing kit when he stated the chemicals
in the test turning dark blue indicated the presence of methamphetamine; and (3) his
“statements about the NARK II kit, as true and accurate to support his expert opinion that
the evidence was methamphetamine” were “case-specific out-of-court statements.”
       We disagree. The box instructions and Dowdy’s testimony about his experience
regarding what a dark blue reaction indicates were not case-specific or testimonial
hearsay.
       California law defines hearsay as “a statement that was made other than by a
witness while testifying at the hearing and that is offered to prove the truth of the matter
stated.” (Evid. Code., § 1200, subd. (a).) “Except as provided by law, hearsay evidence
is inadmissible.” (Id., subd. (b).)
       When testifying as to an opinion, an expert may “state on direct examination the
reasons for his opinion and the matter (including . . . his special knowledge, skill,
experience, training, and education) upon which it is based, unless he is precluded by law
from using such reasons or matter as a basis for his opinion.” (Evid. Code., § 802.) As
such, “[t]he hearsay rule has traditionally not barred an expert’s testimony regarding his
general knowledge in his field of expertise.” (Sanchez, supra, 63 Cal.4th at p. 676.) In
contrast, “an expert has traditionally been precluded from relating case-specific facts
about which the expert has no independent knowledge.” (Ibid.) Thus, “[a]t common law,
the treatment of an expert’s testimony as to general background information and case-
specific hearsay differed significantly.” (Id. at p. 678.) “If no competent evidence of a
case-specific fact has been, or will be, admitted, the expert cannot be asked to assume it,”
in forming his or her opinion. (Id. at p. 677.)
       In Sanchez our Supreme Court considered the degree to which the United States
Supreme Court’s ruling in Crawford v. Washington (2004) 541 U.S. 36 [158 L.Ed.2d

                                             23
177], “limits an expert witness from relating case-specific hearsay content in explaining
the basis for his opinion.” (Sanchez, 63 Cal.4th at p. 670, italics added.) In so doing, the
Court emphasized that, “[o]ur decision does not call into question the propriety of an
expert’s testimony concerning background information regarding his knowledge and
expertise and premises generally accepted in his field. Indeed, an expert’s background
knowledge and experience is what distinguishes him from a lay witness, and, as noted,
testimony relating such background information has never been subject to exclusion as
hearsay, even though offered for its truth. Thus, our decision does not affect the
traditional latitude granted to experts to describe background information and knowledge
in the area of his expertise. Our conclusion restores the traditional distinction between
an expert’s testimony regarding background information and case-specific facts.” (Id. at
p. 685, italics added.)
       Thus, the first step we take in deciding whether Sanchez required the trial court to
exclude the testimony at issue--a reaction that turns the NARK II test liquid dark blue
indicates the presence of methamphetamine--is to determine if that information is
background information or case-specific information. Both Sanchez and subsequent
decisions applying Sanchez make clear that this information was background information
and not case-specific information. For instance, in Sanchez, the Court indicated, “[t]hat
an associate of the defendant had a diamond tattooed on his arm would be a case-specific
fact that could be established by a witness who saw the tattoo, or by an authenticated
photograph. That the diamond is a symbol adopted by a given street gang would be
background information about which a gang expert could testify. The expert could also
be allowed to give an opinion that the presence of a diamond tattoo shows the person
belongs to the gang.” (Sanchez, supra, 63 Cal.4th at p. 677.)
       Similarly, in People v. Veamatahau (2020) 9 Cal.5th 16, 21-22, the Court
considered “whether an expert related impermissible case-specific hearsay. The expert
told the jury that he identified the controlled substance the defendant was charged with

                                             24
possessing by comparing the visual characteristics of the pills seized against a database
containing descriptions of pharmaceuticals. The expert testified that this procedure was
‘the generally accepted method of testing for this kind of substance in the scientific
community,’ and his search on the database led him to the conclusion that the pills
contained alprazolam, the generic name for Xanax. The expert also revealed the contents
of the database, stating that if one looks up a particular imprint number, ‘[the database is]
going to tell you that . . . [a pill bearing such imprint] contains alprazolam, 2
milligrams.’ ” The Court agreed with the Court of Appeal’s conclusion that, “ ‘testimony
about the database, while hearsay, was not case specific, but the type of general
background information which has always been admissible when related by an expert.’ ”
(Id. at p. 22.)
       Here, Dowdy’s testimony, which was based both on the instructions to the NARK
II test and his own experience of sending 50 or more dark blue results to a lab for further
testing and receiving confirmation of the presence of methamphetamine every time, was
background knowledge he possessed as an expert, much like the import of information
taken from a database in Veamatahau and the significance of a diamond tattoo in Sanchez
were identified as general background information. In contrast, the fact that the result of
the specific test Dowdy made of the substance Pfeiffer gave him was a dark blue liquid is
like the case-specific facts that a certain individual had a diamond tattoo in Sanchez and
that a pill has certain imprinted information in Veamatahau. But here, because Dowdy
actually did observe the test results, his stating them was not hearsay.
       Finally, Dowdy’s conclusion that the results of the test--along with other facts
correctly admitted at trial--caused him to form an opinion that the substance was
methamphetamine was like the conclusion from the example in Sanchez that a person
with a diamond tattoo was in a gang and the expert’s conclusions in Veamatahau that a
pill with certain markings contained Xanax. Because the import of a dark blue reaction
was not a case-specific fact, it was proper for Dowdy to testify about it at trial, and we

                                              25
need not engage in an analysis that applies the Sanchez rule as if it was a case-specific
fact.

                                               III

                  The District Attorney Did Not Have a Conflict of Interest

        Prior to being elected as the District Attorney of Modoc County, Jordan Funk,
who represented the People at trial, worked as a defense counsel. As a defense counsel,
he represented Pfeiffer in a case where Pfeiffer pleaded guilty to possession of
methamphetamine with intent to sell and second degree burglary. The court sentenced
Pfeiffer to a year in county jail and placed him on probation for those crimes. DA Funk’s
prior history with Pfeiffer was made known during the People’s direct examination of
Pfeiffer. Defense counsel made no objection to DA Funk acting as the prosecutor at trial
due to his prior representation of Pfeiffer. Now, defendant argues DA Funk’s prior
relationship with Pfeiffer created a conflict of interest that denied defendant his due
process rights.
        As a preliminary matter, “[a] criminal defendant, like any other party to an action,
may not sit on his or her rights.” (In re Seaton (2004) 34 Cal.4th 193, 199-200.) Thus,
“a defendant generally may not raise on appeal a claim not raised at trial.” (Id. at p. 200.)
Because defendant did not raise the issue of a possible conflict resulting from DA Funk
prosecuting this case at trial, he has forfeited his ability to raise that claim here.
        However, in an effort to resurrect the issue, defendant now claims that his trial
counsel committed ineffective assistance when he failed to object to DA Funk’s role in
the trial. We find that DA Funk’s prior relationship with Pfeiffer did not create a conflict
that would have warranted his removal and, as such, that trial defense counsel was not
ineffective for failing to raise the issue.
        Section 1424, subdivision (a), establishes both a procedure and standard for
defendants to use if they wish to ask the trial court to prevent a district attorney from


                                               26
acting as prosecutor in a criminal trial. If a party wants the trial court to disqualify a
district attorney from prosecuting a case, he must file a noticed motion. (§ 1424,
subd. (a).) The district attorney and Attorney General would then be afforded the
opportunity to respond to the motion. (Ibid.) After reviewing the submissions of the
parties, the trial court would then have the authority to determine if an evidentiary
hearing was required. (Ibid.) Finally, after the court considers all the evidence and
arguments, “[t]he motion may not be granted unless the evidence shows that a conflict of
interest exists that would render it unlikely that the defendant would receive a fair trial.”
(Ibid.)
          Our Supreme Court has interpreted section 1424 as “establishing a two-part test:
(i) is there a conflict of interest?; and (ii) is the conflict so severe as to disqualify the
district attorney from acting?” (People v. Eubanks (1996) 14 Cal.4th 580, 594, citing
People v. Conner (1983) 34 Cal.3d 141, 148.)
          Here, defendant would not have been able to satisfy the first part of this two-part
test had he brought a motion to recuse DA Funk. “A ‘conflict,’ within the meaning of
section 1424, exists whenever the circumstances of a case evidence a reasonable
possibility that the DA’s office may not exercise its discretionary function in an
evenhanded manner.” (People v. Conner, supra, 34 Cal.3d at p. 148.) There is simply no
evidence that DA Funk’s prior representation of Pfeiffer somehow influenced his ability
to fairly exercise his discretion with respect to the defendant.
          The cases defendant cites to suggest there was a conflict are inapposite. In Love v.
Superior Court (1980) 111 Cal.App.3d 367, 370, a conflict was found when a deputy
district attorney within the “very section” responsible for prosecuting the defendant had
previously served as legal research assistant working on the defense in the case against
the defendant. The Court observed that as a legal research assistant, the deputy district
attorney, “was privy to confidential information vital to the defense.” (Ibid.) In People
v. Vasquez (2006) 39 Cal.4th 47, 52, 55, 58 the Court found that the “family relationship

                                                27
between defendant Vasquez and two employees of the Los Angeles County District
Attorney (LACDA),” one of whom had worked for the office for 13 years, created a
conflict of interest, but that the trial court’s denial of a section 1424 motion did not give
rise to a constitutional violation. The Court reasoned the conflict existed because even
though the deputy district attorney assigned to the case, “had no personal interest in the
case, . . . two other employees of the LACDA, Vasquez’s mother and stepfather, did.”
(Id. at p. 57.) The Court believed that personal interest, could lead the deputy district
attorney to be concerned that “acceding to a defense request would be perceived by the
victim’s family as favoritism,” and, consequently, influence his decision not to accept a
defense proposal. (Id. at pp. 57-58.)
       In Melcher v. Superior Court (2017) 10 Cal.App.5th 160, 163, 166, 170, this court
observed “[t]here is no dispute the district attorney’s marriage to the victim created a
conflict of interest in this case,” but that “we cannot say petitioner has overcome [the]
presumption” that the district attorney properly discharged its duty, “or that the trial court
abused its discretion when it refused to recuse the district attorney’s office in this matter”
after various safeguards, including an ethical wall that prevented the district attorney
from influencing the case and a waiver by the district attorney of any rights to participate
in the case.
       In all of these scenarios, the potential conflict at issue was the district attorney’s,
its employee’s, or its close family member’s direct relationship with the defendant. Here,
DA Funk’s prior representation of Pfeiffer had no impact on his relationship with, how he
would feel about, or how he would choose to treat the defendant. As to defendant’s
argument that DA Funk’s prior relationship with Pfeiffer caused unfairness because it
somehow caused DA Funk to become a witness in the case and vouch for Pfeiffer’s
credibility in ways he otherwise would have been unable to, as we discuss in the section
VI.C. below, we find no such unfairness arose.



                                              28
                                            IV

                       The People Did Not Commit a Brady Error

       Defendant argues that the prosecution withheld evidence that Jeff Larsen, a known
drug dealer, was present on January 28, 2015, when Pfeiffer visited defendant’s shop.
Additionally, defendant argues the prosecution withheld evidence that six-months before
the incident, Dowdy found 126 grams of methamphetamine at Larsen’s residence,
resulting in a pending case against him. Defendant says the evidence is exculpatory
because it could have been used to suggest someone besides defendant sold the drugs to
Pfeiffer, and it could have been used to impeach the People’s witnesses. Defendant
argues, pursuant to Brady, supra, 373 U.S. 83, he was denied a right to due process and a
fair trial because the prosecution withheld evidence about the identity of and criminal
history of Larsen. Additionally, defendant argues that if we conclude there was no Brady
violation due to defense counsel’s lack of diligence, then he was denied his right to
effective assistance of counsel. We find that defendant has not proven a Brady violation,
and address the ineffective assistance of counsel claim in section VI.D. below with the
remaining ineffective assistance of counsel claims raised by the defendant.
       Under Brady, a criminal defendant has a due process right to pretrial discovery of
information favorable to his defense. (Brady, supra, 373 U.S. at p. 87.) Our Supreme
Court has described this obligation as follows: “A prosecutor in a criminal case must
disclose to the defense certain evidence that is favorable to the accused. ([Brady, supra,
373 U.S. 83].) This duty sometimes requires disclosure of evidence that will impeach a
law enforcement officer’s testimony. (Giglio v. United States (1972) 405 U.S. 150, 154–
155 [31 L. Ed. 2d 104][].) Such disclosure may be required even if the prosecutor is not
personally aware that the evidence exists. (Kyles v. Whitley (1995) 514 U.S. 419, 437
[131 L. Ed. 2d 490][].) Because the duty to disclose may sweep more broadly than the
prosecutor’s personal knowledge, the duty carries with it an obligation to ‘learn of any


                                            29
favorable evidence known to the others acting on the government's behalf in the case,
including the police.’ (Ibid.)” (Association for Los Angeles Deputy Sheriffs v. Superior
Court (2019) 8 Cal.5th 28, 36.)
       “There are three components of a true Brady violation: The evidence at issue must
be favorable to the accused, either because it is exculpatory, or because it is impeaching;
that evidence must have been suppressed by the State, either willfully or inadvertently;
and prejudice must have ensued.” (Strickler v. Greene (1999) 527 U.S. 263, 281-282
[144 L.Ed.3d 286] (Strickler).) “ ‘Prejudice, in this context, focuses on “the materiality
of the evidence to the issue of guilt or innocence.” [Citations.] Materiality, in turn,
requires more than a showing that the suppressed evidence would have been admissible
[citation], that the absence of the suppressed evidence made conviction “more likely”
[citation], or that using the suppressed evidence to discredit a witness’s testimony “might
have changed the outcome of the trial” [citation]. A defendant instead “must show a
‘reasonable probability of a different result.’ ” ’ ([People v. ]Salazar [(2005)]
35 Cal.4th [1031,] 1043.) ‘The requisite “reasonable probability” is a probability
sufficient to “undermine[] confidence in the outcome” on the part of the reviewing court.’
(In re Sassounian (1995) 9 Cal.4th 535, 544 [].)” (People v. Jimenez (2019)
32 Cal.App.5th 409, 418 (Jimenez).) When information is available to the defendant, and
the only reason he does not obtain and present the information is his own lack of
reasonable diligence, it is not suppressed. (See People v. Superior Court (Johnson)
(2015) 61 Cal.4th 696, 715-716.)
       “On appeal, the defendant bears the burden to establish the components of a Brady
violation. (Strickler, supra, 527 U.S. at pp. 289, 291.) We independently review whether
such a violation occurred but give ‘great weight to any trial court findings of fact that are
supported by substantial evidence.’ (People v. Letner and Tobin (2010) 50 Cal.4th 99,
176 [].)” (Jimenez, supra, 32 Cal.App.5th at p. 418.)



                                             30
       Most obviously, defendant’s Brady claim fails because the evidence suggests that
to the extent facts about Larsen remained unknown to the defense, those facts were made
known at trial. First, Dowdy identified Jeff Larsen at trial. Then, the prosecutor
attempted to elicit more information on him, and the defense objected, effectively cutting
off all further questioning about Larsen’s potential involvement at the crime scene.
When undisclosed information becomes known at trial, a failure to make a proper
objection, request appropriate sanctions, or seek a continuance is “is fatal to [defendant’s
Brady] contentions on appeal.” (People v. Morrison (2004) 34 Cal.4th 698, 714.)
       Even without the mention of Larsen at trial, defendant would not be able to meet
his burden to show that the information about Larsen was suppressed. Though defense
counsel indicated at the motion for a new trial that the first copy of the audio he received
was unintelligible, it was good enough that he could discern that Pfeiffer is “a fairly
foulmouthed guy from the sounds of this audio” by the time of the preliminary hearing
two months before trial. Then, though there had been discussions about possibly
dismissing the case earlier in the day, two days before trial defense counsel was provided
an audio file where “you could discern what was going on . . . . And that was a different
quality than [what] we had had before.” Even if this only provided counsel a short
amount of time to hear the audio file and share it with his client, it still afforded him
some opportunity to listen to it, to ask his client who the Jeff and Marshall mentioned in
the audio were and about the loud banging heard, and/or to seek a continuance from the
court if he felt the need to investigate further.
       Additionally, defendant cannot show that there is a reasonable probability of a
different result if this information had been revealed. First, the fact that a person known
for dealing in methamphetamine was present at the shop during the sale lends credence to
the notion that defendant had access to methamphetamine the night of the sale and
associated with known dealers.



                                               31
       Pfeiffer testified that when he got to the shop, defendant met him at the door. He
testified the transaction took place in front of a flatbed truck and was hush-hush, the other
two people in the shop were squatted on the ground behind the truck, and he did not
believe the other two men could see what Pfeiffer and defendant were doing. And the
audio recording supports this version of events. The earlier dialogue on the audio file is
harder to understand than the later dialogue. The earlier portion of the interaction at the
shop contains the snippets of “[n]ow we’re talkin,’ this is my forte,” and, “[w]hattya want
for it?” After that conversation was completed, someone introduced Pfeiffer to “Jeff”
and “Marshall,” and there was a more casual conversation about what the two men were
doing at the shop. This suggests Pfeiffer was not introduced to the other two men in the
shop until after the methamphetamine sale occurred, and the other two men were, in fact,
working on something attached to the low back end of a vehicle at that time.
Additionally, the fact that defendant’s recollection was refreshed by the banging on the
audio hints that whatever the other two men were doing was loud, making it less likely
they heard Pfeiffer enter the shop or the substance of a hush-hush conversation between
defendant and Pfeiffer on the other side of the truck. In short, the information about
Larsen leaned more towards suggesting defendant’s guilt than his innocence: his
presence demonstrated that defendant was in contact with a known methamphetamine
dealer on the night of the sale and Pfeiffer’s testimony, which was corroborated by the
audio, readily explained why Larsen could have missed viewing the sale.

                                             V

                 The Prosecutor Did Not Commit Prejudicial Misconduct

       In this appeal, defendant alleges eight separate instances of prosecutorial
misconduct during trial. However, he only objected to one of the alleged instances
during the trial, and addressed one other of the alleged instances in his motion for a new
trial. As he admits, he did not raise any form of objection to the remaining six alleged


                                             32
instances of misconduct. We find defendant has forfeited his claims of prosecutorial
misconduct in all instances where he failed to object during trial. We find the trial court
properly overruled the objection and there was no misconduct in the one instance where
the defense did object. We also examine the one alleged instance of misconduct
defendant raised in his motion for new trial and find it lacks merit.
       “[T]o preserve a claim of prosecutorial misconduct for appeal, ‘ “ ‘a criminal
defendant must make a timely and specific objection and ask the trial court to admonish
the jury to disregard the impropriety.’ ” [Citation.] The lack of a timely objection and
request for admonition will be excused only if either would have been futile or if an
admonition would not have cured the harm.’ (People v. Powell (2018) 6 Cal.5th 136, 171
[].) ‘ “ ‘A prosecutor’s misconduct violates the Fourteenth Amendment to the United
States Constitution when it “infects the trial with such unfairness as to make the
conviction a denial of due process.” [Citations.] In other words, the misconduct must be
“of sufficient significance to result in the denial of the defendant’s right to a fair trial.”
[Citation.]’ ” ’ ” (People v. Hoyt (2020) 8 Cal.5th 892, 942-943.)
       With respect our evaluation of a prosecutor’s arguments to a jury, “[a] prosecutor
is given wide latitude to vigorously argue his or her case and to make fair comment upon
the evidence, including reasonable inferences or deductions that may be drawn from the
evidence.” (People v. Ledesma (2006) 39 Cal.4th 641, 726.) In so doing, a prosecutor
“may draw from matters that are not in evidence, but which are common knowledge or
are illustrations drawn from common experience, history or literature.” (People v.
Ghobrial (2018) 5 Cal.5th 250, 289, internal quotations marks omitted.) “ ‘When
attacking the prosecutor’s remarks to the jury, the defendant must show that, “[i]n the
context of the whole argument and the instructions” [citation], there was “a reasonable
likelihood the jury understood or applied the complained-of comments in an improper or
erroneous manner.” ’ (People v. Centeno (2014) 60 Cal.4th 659, 667 [].)” (People v.
Dalton (2019) 7 Cal.5th 166, 251-252.) “ ‘ “When [a prosecutorial misconduct] claim

                                               33
focuses on comments made by the prosecutor before the jury, a court must determine at
the threshold how the remarks would, or could, have been understood by a reasonable
juror. [Citations.] If the remarks would have been taken by a juror to state or imply
nothing harmful, they obviously cannot be deemed objectionable.” [Citation.]’ (People
v. Cox (2003) 30 Cal.4th 916, 960 [].)” (People v. Tully (2012) 54 Cal.4th 952, 1043.)
       Given the two instances of alleged misconduct that we consider here happened
during closing arguments, it is useful to examine some of the instructions the trial court
provided to the jury.
       Notably, at the start of trial, before evidence was presented to the jury, the court
instructed the jury, “[y]ou[r] verdict must be based only on the evidence presented during
the trial, in this court, and on the law as I provide it to you.” Later, after the close of
evidence and before the attorneys presented their closing arguments, the court instructed,
“I will now instruct you on the law that applies to this case.” “You must follow the law
as I explain it to you, even if you disagree with it.” “If you believe the attorneys’
comments on the law conflict with my instructions, you must follow my instructions.”
“A Defendant in a criminal case is presumed to be innocent. This presumption requires
that the People prove a Defendant guilty beyond a reasonable doubt. ¶ Whenever I tell
you the People must prove something, I mean they must prove it beyond a reasonable
doubt. ¶ Proof beyond a reasonable doubt is proof that leaves you with an abiding
conviction that the charge is true.” “Unless the evidence proves the Defendant guilty
beyond a reasonable doubt, he is entitled to an acquittal, and you must find him not
guilty.”

       A. The Statement the Defense Objected to Was Not an Instance of Misconduct

       In their closing argument the People stated, “[w]hen [Pfeiffer] came into court
yesterday, we had, and we continue to have, no leverage on him whatsoever. We have no
way to make him tell the truth. Why did he?” The defense objected, arguing that this


                                               34
misstated the evidence, and the court overruled the objection. Defendant now argues
that, though there was testimony from Dowdy that they had no leverage over Pfeiffer
because there were no pending cases against him, the prosecutor’s statements ignored
that if Pfeiffer had lied on the stand or changed his story the prosecutor would have the
recourse of charging Pfeiffer with perjury. As such, defendant reasons, in claiming there
was “no leverage” the prosecutor was improperly vouching for Pfeiffer and injecting
facts outside the record.
       A “ ‘prosecutor is entitled to comment on the credibility of witnesses based on the
evidence adduced at trial.’ (People v. Thomas (1992) 2 Cal.4th 489, 529 [].)” (People v.
Wilson (2005) 36 Cal.4th 309, 338.) Here, Dowdy testified that they had no leverage
over Pfeiffer, and Pfeiffer indicated he was getting nothing in return for his testimony.
The prosecutor’s statements during closing arguments were a reasonable comment on the
evidence presented. Additionally, to the extent this statement did not take into account
that Pfeiffer may have suffered consequences for perjuring himself or changing his story
to suggest he lied about buying methamphetamine from defendant, a reasonable jury
would understand that (a) Pfeiffer could face consequences for changing his story to
suggest he misled the police in a criminal investigation, and (b) that in asserting they
lacked leverage the People and Dowdy were referring to the ability to grant Pfeiffer some
sort of leniency in a pending case. After all, the “leverage” about which defendant
complains is no different than the “leverage” the prosecution has regarding any witness’s
testimony at trial. There was no misconduct in this instance.

       B. The Instance Raised in the Motion for New Trial

       During his rebuttal argument, the prosecutor misspoke and said, “[i]s that
Defendant innocent? ¶ Well, he’s presumed guilty, even after all of that evidence is
presented to the jury until you go . . . .” A few moments earlier, the prosecutor had said,
“everything we do is governed by the presumption of innocence,” and he made additional


                                             35
references to the “presumption of innocence.” Later, the prosecutor referred to how the
jury would have to “presume the Defendant is not guilty; it’s really just an assumption of
innocence until the contrary is proven.” It is apparent that the prosecutor’s reference to
defendant being “presumed guilty” was no more than a slip of the tongue. In light of
everything else the prosecutor said during closing argument, and the court’s instructions
to the jury, it is extremely unlikely this single incidence of misspeaking caused the jury to
decide that the defendant was presumed guilty until proven innocent. This was not
misconduct. This was an understandable human error.

                                              VI

            Defendant’s Trial Counsel Did Not Provide Ineffective Assistance

       In an effort to overcome the fact that many of the arguments he raises here were
forfeited by his failure to raise appropriate objections at trial, the defendant argues he
received ineffective assistance because his trial counsel (1) did not object to DA Funk’s
alleged conflict of interest; (2) did not object to six alleged instances of prosecutor
misconduct; (3) did not discover Brady material--i.e., that Jeff Larsen was present during
the alleged sale; and (4) did not cite Sanchez in a motion for new trial. Defendant has
failed to prove his counsel was ineffective based on the record.

       A. Applicable Standards

       “To show ineffective assistance of counsel, defendant has the burden of proving
that counsel’s representation fell below an objective standard of reasonableness under
prevailing professional norms, and that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result would have been different.” (People v. Kelly
(1992) 1 Cal.4th 495, 519-520.) “ ‘A reasonable probability is a probability sufficient to
undermine confidence in the outcome.’ ” (People v. Bolin, supra, 18 Cal.4th at p. 333.)
       We presume counsel’s conduct fell within the “wide range of reasonable
professional assistance.” (Maury, supra, 30 Cal.4th at p. 389.) Our review is limited to

                                              36
the record on appeal and we must reject a claim of ineffective assistance “if the record
sheds no light on why counsel acted or failed to act in the manner challenged unless (1)
counsel was asked for and failed to provide a satisfactory explanation or (2) there simply
could be no satisfactory explanation.” (People v. Burgener (2003) 29 Cal.4th 833, 880.)
If “it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient
prejudice . . . that course should be followed.” (Strickland v. Washington (1984) 466
U.S. 668, 697 [80 L.Ed.2d 674].) “ ‘In the usual case, where counsel’s trial tactics or
strategic reasons for challenged decisions do not appear on the record, we will not find
ineffective assistance of counsel on appeal unless there could be no conceivable reason
for counsel's acts or omissions.’ ” (People v. Nguyen (2015) 61 Cal.4th 1015, 1051.)
       If we consider the question of whether counsel’s actions caused prejudice to the
defendant, that “prejudice must be affirmatively proved; the record must demonstrate ‘a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.’ (Strickland v. Washington, supra,
466 U.S. at p. 694.)” (People v. Maury, supra, 30 Cal.4th at p. 389.)

       B. No Failure for Failing to Allege DA Funk Had A Conflict of Interest

       Trial defense counsel did not err in failing to object claim DA Funk had a conflict
due to his prior representation of Pfeiffer. As we found in section III, above, Funk had no
conflict of interest. As such, defense counsel was not ineffective for failing to claim
otherwise.

       C. No Failure for Not Claiming Prosecutorial Misconduct

       Defendant alleges that there were seven instances in which trial defense counsel
ought to have raised an objection to DA Funk’s conduct, but did not. Additionally,
defendant argues that the failure to make these objections rendered his trial counsel’s




                                              37
representation prejudicially ineffective. Defendant cannot show ineffective assistance on
these grounds either.

              1. When DA Funk Misspoke

       The first instance where defendant argues his trial counsel ought to have objected
on misconduct grounds but did not is when the prosecutor stated, “he is presumed guilty”
during rebuttal argument. As we discussed in section V.A., this statement was not
tantamount to harmful misconduct, but a mistake rendered toothless in context. Trial
counsel’s failure to object was equally harmless and did not rise to ineffective assistance.

              2. Alleged Vouching for Police Officers

       During closing arguments, the People argued, “I sincerely hope that no one takes
the position” to not consider Pfeiffer’s testimony, “corroborated because [Dowdy and
Main are] peace officer[s] or that somehow we should--we should not give them
credibility. ¶ Peace officers have to be evaluated by the same standards as every other
potential witness. But these are good men who are trying to do their job.” Defendant
argues that is referring to the peace officers as “good men who are trying to do their job”
the prosecutor was improperly vouching for them and bolstering them using evidence
outside the record. Defendant argues that trial defense counsel’s failure to object to this
contributed to rendering counsel’s representation ineffective.
       Defendant cannot show there was no tactical reason for not objecting to this
statement. As a preliminary matter, taken in context with the jury instructions and the
remaining substance of this portion of the People’s argument, this statement was unlikely
to have an impact on the jury. It was part of the prosecutor’s efforts to prevent the jury
from acting in a manner that was biased against the peace officers due to their job titles.
Additionally, trial defense counsel might have avoided objecting because he did not want
to come across as antagonistic to peace officers. Defendant cannot meet his burden as to
this point.


                                             38
              3. Putting the Prestige of the DA’s Office Behind the Case

       During cross examination of Dowdy, the defense asked him, “[w]ould you agree
that you’re relying on the credibility of A.J. Pfeiffer to proceed in this case?” The
prosecutor objected to the question, and as part of his efforts to explain the nature of his
objection explained, “the question . . . implies that Mr. Dowdy is bringing this case.
Undersheriff Dowdy is not bringing this case[;] he’s just a witness. ¶ This case is
brought by the People of the State of California in Modoc County, filed by the District
Attorney, after a preliminary examination presided over by this Court. So the question is
irrelevant.” Defendant argues that in indicating the case was brought by the Modoc
County District Attorney, the prosecutor improperly placed the prestige of his office
behind the case. Additionally, defendant argues that his trial counsel’s failure to object
rendered his representation ineffective.
       To begin with, the prosecutor’s statement was a fair characterization of the reason
for his objection: Dowdy was not the one who had the power to decide to bring the case;
the Modoc County District Attorney was. Second, any objection to the prosecutor’s
statement would likely have engendered even further discussion and argument
surrounding why the case was brought and the various hurdles the case had to cross to be
considered worthy of pursuing to trial. It is certainly possible defense counsel decided, as
a tactical matter, that to quibble over the prosecutor’s statement would have done more
harm than good to his client’s chances of acquittal.

              4. Two Alleged Instances of Violating the Witness Advocate Rule

       During his redirect of Pfeiffer, the prosecutor inquired about meetings the
prosecutor, Pfeiffer, and Dowdy had in the lead up to the trial. Similarly, during his
examination of Undersheriff Dowdy, the prosecutor asked him about meetings the two of
them had with Pfeiffer prior to trial. Defense counsel at trial did not object to this line of
questioning. Defendant argues that in both cases, where the prosecutor began by asking


                                              39
the witnesses to verify they had all met, the prosecutor was vouching for the witnesses
using facts not in evidence and violating the advocate-witness rule, thereby committing
prosecutorial misconduct. Defendant further argues that to the extent the defense
forfeited the ability to challenge the prosecutor’s actions on appeal by failing to object at
trial, defense counsel was ineffective.
       This argument borders on the frivolous; every trial lawyer worthy of the name
meets with his or her witnesses prior to trial to go over their expected testimony and to
urge them to tell the truth. That’s what happened here. The prosecutor was not vouching
for the witnesses, he was only asking the witness to put into evidence the fact that they
had met and talked about the witnesses’ testimony, before the defendant’s counsel had
the opportunity to suggest on further examination there was something sinister about
those meetings.
       As currently stated, Rule 3.7(a) of the State Bar of California’s Rules of
Professional conduct prohibit an attorney from acting “as an advocate in a trial in which
the lawyer is likely to be a witness” absent certain circumstances we need not consider
here. Here, the prosecutor did not act as a witness in questioning Dowdy and Pfeiffer.
Instead, he elicited testimony from them about the meetings where he was present,
eliminating any possible need for him to testify about the meetings. In so doing, he was
not assuming facts not in evidence. Rather he was getting certain facts into evidence
through the testimony of the witnesses. Furthermore, the fact that Pfeiffer had met with
Dowdy and the prosecutor was elicited from Pfeiffer during the defense’s cross
examination of him, which occurred before the People asked the questions defendant now
objects to. There was no misconduct and defense counsel was not ineffective for failing
to object to this line of questioning on the grounds that the prosecutor was acting as a
witness.




                                             40
                5. Two Additional Statements at Issue Made During Closing Arguments

       Defendant raises two more instances in which he alleges the prosecutor committed
misconduct and defense counsel raised no objection. In both instances, the gist of
defendant’s argument is that the statements were based on facts not in evidence. Both
statements at issue were made during the People’s rebuttal arguments in closing.
       In the first instance, the People indicated the defense has suggested during its
argument that the People’s position had been that the jury should “believe every snitch.”
The People countered that the defense’s assessment of the People’s position about
snitches was not accurate. In elaborating on this point, the People asked the jury, when
evaluating Pfeiffer’s testimony, to consider what made Pfeiffer different from many other
witnesses who “snitch.” The People then observed that it is common in criminal cases to
promise witnesses immunity, which they did not offer Pfeiffer. This incident was not
misconduct. It was a fair statement that culled from (1) something the jury likely already
understood--persons facing criminal charges sometimes are given immunity in exchange
for testifying against other criminal defendants, and (2) Dowdy’s testimony that there
were no pending cases against Pfeiffer and therefore the prosecution had no leverage over
Mr. Pfeiffer.
       In the second instance, the prosecutor responded to what he called, “a legitimate
argument,” by the defense, “that you should consider; the fact that I’ve represented
Mr. Pfeiffer.” He states, “[n]ow folks, there is no evidence before you that Mr. Pfeiffer
and I hang out together, and [that] I’ve been going to Soledad to visit him; that I’ve been
calling him on the phone. But I think it’s legitimate for you to consider the fact that I
represented him previously.” He then goes on to address the evidence that was discussed
in the defense’s closing about Pfeiffer’s criminal past, which included language that after
Pfeiffer was released from prison for a prior offense, “it didn’t take him long from when
he must have got out to when he starts his new crime spree.” The prosecutor stated,



                                             41
“[l]ook, the guy’s a criminal, okay? But there’s a mischaracterization of the evidence.
The idea that somehow he’s the Son of Sam, he’s Satan personified, we can’t trust him.
He’s a 29-year-old guy who’s trying to change.” This too was a fair characterization of
the testimony at trial and response to the defense’s arguments. It countered the
hyperbolic language of describing Pfeiffer’s criminal conduct as a “crime spree,” fairly
advised the jury to consider DA Funk’s prior representation of Pfeiffer, and correctly
observed there was no evidence that the DA Funk and Pfeiffer subsequently developed a
relationship where they spent a great deal of time together. This was not misconduct, and
there was no error in failing to object.

       D. Failure to Identify Brady Evidence

       Defendant argues his trial counsel was ineffective because he failed to discover
information about Larsen’s presence during the transaction. As a preliminary matter,
while trial defense counsel did indicate at the motion for new trial that he did not listen to
a clearer copy of the audio recording in time to discuss it with his client before trial, it is
unclear that he actually had no idea about who else might have been present at the alleged
sale and never explored who those people might be with his client earlier in the case. His
questioning during the preliminary hearing indicated that while much of the recording
had been muffled, it had been clear enough that he could surmise that Pfeiffer was a
“fairly foulmouthed guy.” It is possible that defense counsel was able to discern another
party was present and that he elected not to pursue that avenue because it would have led
to the discovery that, on the evening of the transaction, defendant was associating with
someone else who could have served as a methamphetamine supplier.
       For similar reason, and as discussed in section IV above, we do not believe
defendant can affirmatively show prejudice due to a lack of information about Larsen’s
presence during the transaction.




                                               42
       E. Failure to Cite Sanchez in the Motion for New Trial

       Defendant argues his trial counsel was ineffective because he did not cite Sanchez
in the motion for new trial to support the argument that Dowdy’s testimony about the
NARK II kit results ought to have been excluded at trial. Because we find Sanchez
would not have applied to exclude the testimony at issue, we also find this argument
lacks merit.

                                             VII

      The Trial Court Did Not Err in Denying Defendant’s Motion for a New Trial

       Defendant argues the trial court erred in denying his request for a new trial on four
grounds. First, he argues the trial court abused its discretion when it refused to grant a
new hearing on the basis of the discovery of new evidence that, after the trial, Pfeiffer
called DA Funk and asked him to dismiss two charges then pending against his girlfriend.
Second, he argues the trial court abused its discretion when it did not grant a new trial
due to the People’s alleged Brady violation when it did not disclose to the defense
information about Larsen. Third, he argues a new trial ought to have been granted
because there was insufficient evidence that the substance exchanged was
methamphetamine, because the drugs were never tested by a crime laboratory. Finally,
defendant argues he ought to have been granted a new trial because the prosecutor
“argued that the defendant is presumed guilty” in closing arguments. Given our
conclusions in sections I, IV, and V, above, we find defendant does not succeed in the
latter three arguments. Additionally, as explained here, we find he cannot show the trial
court abused its discretion when it did not grant the motion for a new trial on the basis of
the evidence regarding Pfeiffer’s post-trial call to DA Funk.
       Section 1181, subparagraph 8, permits a court to “grant a new trial” after “a
verdict” or “a finding” has been “made against the defendant,” and “[w]hen new evidence
is discovered material to the defendant, and which he could not, with reasonable


                                             43
diligence, have discovered and produced at the trial.” In general, “a motion for a new
trial is addressed to the sound discretion of the trial court, and its action will not be
disturbed except for a clear abuse of discretion.” (People v. McGarry (1954)
42 Cal.2d 429, 432-433.) More specifically, newly discovered evidence, “which would
merely impeach or discredit a witness does not compel the granting of a new trial
[citation], and a new trial will not ordinarily be granted for newly discovered evidence of
that character. [Citation.] While it is true that the granting of a new trial upon the
discovery of highly material impeaching evidence will not be held to constitute an abuse
of discretion [citation], when the trial court denies such a motion, the reviewing court
should not ordinarily interfere.” (People v. Moten (1962) 207 Cal.App.2d 692, 698.)
       Here, the trial court acted well within its discretion when it found that the
revelation about Pfeiffer’s call to the DA Funk after the trial may demonstrate Pfeiffer
was “smarmy for trying to get some after the fact, but . . . the fact that he weaseled
around and tried to convince the District Attorney . . . to do something after the fact to
help his girlfriend out is [not] a basis to conclude that there should be a new trial.” At
trial, Pfeiffer was asked if anyone offered him any benefit or if he was aware of any
benefit to himself for testifying, and he said no. The People also asked if anyone offered
him anything in exchange for his testimony in the case, and he said no. That after the
trial occurred, Pfeiffer decided he would approach DA Funk about his girlfriend’s case
does not necessarily mean he was thinking about her case during the trial. Indeed, there
was no evidence presented that Pfeiffer knew about the charges against his girlfriend at
the time of the trial. Thus, defendant cannot show the trial court abused its discretion in
denying his request for a new trial based on the fact that Pfeiffer called DA Funk and
sought a favor for his girlfriend after the trial.




                                               44
                                            VIII

                               There Is No Cumulative Error

       Defendant asserts the errors he alleges occurred at trial constitute cumulative error
that deprived him of his federal and state constitutional rights to due process and a fair
trial. We disagree. In each case of asserted error at trial we have found either no error or
that any possible error was not prejudicial. As such, the cumulative effect of any possible
errors is not prejudicial. (See People v. Eubanks (2011) 53 Cal.4th 110, 152 [“[h]aving
found only minor harmless errors during defendant’s trial, we reject her claim of
cumulative effect”].)

                                       DISPOSITION
       We affirm the trial court’s judgment and its denial of a motion for new trial.




                                                   HULL, J.



We concur:




BLEASE, Acting P. J.




DUARTE, J.




                                             45